DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 – 12 in the reply filed on 09 December 2021 is acknowledged.

Claims 13 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 December 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Withdrawn claims 13 – 20 are canceled for being drawn to non-elected invention(s).

Allowable Subject Matter
Claims 1 – 12 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest a semiconductor memory device comprising, in combination: 
a memory cell array including a plurality of memory cells, the plurality of memory cells including first and second memory cells; 
a plurality of word lines connected to the gates of the plurality of memory cells, respectively, the plurality of word lines including adjacent first and second word lines, wherein the first word line is connected to the gate of the first memory cell and the second word line is connected to the gate of the second memory cell; 
a word line driver configured to apply a voltage to each of the plurality of word lines; a plurality of bit lines connected to the plurality of memory cells, the plurality of bit lines including a first bit line connected to the first and second memory cells; 
a sense amplifier circuit configured to detect data stored in the plurality of memory cells via the plurality of bit lines and apply a bit line voltage to the plurality of bit lines; and 
a control circuit configured to control the word line driver and the sense amplifier circuit to execute a write operation, 
wherein, during a write operation performed on the first memory cell to increase a threshold voltage of the first memory cell to a target threshold voltage state, the control circuit changes the bit line voltage of the first bit line according to a difference between the target threshold voltage state and a threshold voltage state of the second memory cell.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/             Primary Examiner, Art Unit 2827                                                                                                                                                                                           December 16, 2021